Citation Nr: 1411602	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Was the denial of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35 correct?


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from May 1969 through January 1973.  

This case comes before the Board of Veteran's Appeals (Board) on appeal of a June 2011 rating decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit sought on appeal. 

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 


FINDINGS OF FACT

1.  The appellant was born in May 1980.

2.  The appellant's DEA claim was received in May 2011.

3.  The appellant's 31st birthday did not fall within an educational term (quarter or semester or end of course).


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond May 21, 2011, for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.3021, 21.3030, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to DEA benefits based on her father's permanent disability.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  The DEA period of eligibility generally ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  VA may extend the period of eligibility beyond an eligible child's 26th birthday, but no extension may be made beyond the child's 31st birthday except to the end of the educational term (quarter or semester or end of course) in which the delimiting date falls.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  

The record shows that the appellant was born in May 1980.  Based on her date of birth, the appellant's 31st birthday occurred in May 2011.  The appellant applied for DEA benefits in May 2011.  Due to her age at the time of filing her claim (in May 2011), the delimiting date for DEA benefits had already passed.  38 C.F.R. § 21.3041(b).  

The record does not show that the appellant was enrolled in an educational program in May 2011.  The appellant's claim indicated that she intended to begin classes at an educational institution on June 6, 2011.  The Board finds that the appellant's delimiting date did not fall inside of an educational term; therefore, an extension of the delimiting date is not warranted.  38 C.F.R. § 21.3041(g)(2).

Unfortunately, there are no other legal bases for the award of an extension of the delimiting date for DEA benefits beyond the appellant's 31st birthday (in May 2011).  38 C.F.R. §§ 21.3040(d), 21.3041.  

The Board notes that the RO stated that a denial was required, in its initial June 2011 denial of education benefits and repeated in the statement of the case issued in July 2011, because the appellant's 26th birthday occurred before the date of rating and effective date of the Veteran's permanent and total disability.    

The appellant stated in her June 2011 notice of disagreement that she should be entitled to education benefits because her father "applied for and was granted disability for PTSD with the stipulation that he be re-examined [sic] in 5 years" in January 2006.  Due to the severity of the Veteran's condition and other factors, the Veteran was reevaluated and the Veteran received "100% permanent disability status in November of 2006, less than 1 year after his initial request to be upgraded."  

Given these facts, the appellant believes that "based on the previous awards and back pay that compensation is retroactive based on the date of application."  She asserts that, in January 2006, "the date of application" she was 25, and thus eligible for benefits.  The appellant reiterated this argument in her August 2011 VA Form 9.  

While the Board is sympathetic to the appellant, the Board lacks the authority to create additional exceptions to the delimiting date rule.  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  

In sum, the uncontroverted facts show that the appellant's DEA eligibility period expired on May 21, 2011, and that an extension is not warranted.   As such, the Board finds that the preponderance of the evidence is against the appellant's claim for an extension of the delimiting date period for DEA benefits.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 21.1031, 21.1032, 21.3030.  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

ORDER

Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


